
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.35



AMENDMENT NO. 5
TO
LOAN AND SECURITY AGREEMENT


        THIS AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT (this "Amendment")
is entered into as of this 20th day of December, 2007, by and between CYPRESS
SEMICONDUCTOR CORPORATION, a Delaware corporation ("Borrower"), and SILICON
VALLEY BANK ("Bank"). Capitalized terms used herein without definition shall
have the same meanings given them in the Loan Agreement (as defined below).

RECITALS

        A.    Borrower and Bank have entered into that certain Loan and Security
Agreement dated as of September 25, 2003 (as amended to date, the "Loan
Agreement"), pursuant to which Bank agreed to extend and make available to
Borrower certain advances of money.

        B.    Borrower desires that Bank amend the Loan Agreement to, among
other things, extend the maturity of the credit facility, modify certain
financial covenants and increase the amount available for advances under the
Loan Agreement.

        C.    Subject to the representations and warranties of Borrower herein
and upon the terms and conditions set forth in this Amendment, Bank is willing
to so amend the Loan Agreement.

AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing Recitals and intending
to be legally bound, the parties hereto agree as follows:

        1.     Amendments to Loan Agreement.

        1.1   Section 6.3 (Financial Statements, Reports,
Certificates).    Subsection (a) of Section 6.3 of the Loan Agreement is hereby
amended and restated to read in its entirety as follows:

        "(a) Borrower will deliver to Bank: (i) as soon as available, but no
later than 5 days after filing with the SEC and in no event later than 50 days
after the end of each fiscal quarter and 95 days after the end of each fiscal
year, the Borrower's 10K and 10Q reports; (ii) a Compliance Certificate together
with delivery of the 10K and 10Q reports; (iii) within 45 days after the end of
each fiscal year, annual financial projections for the following fiscal year (on
a quarterly basis) as approved by Borrower's board of directors, together with
any related business forecasts used in the preparation of such annual financial
projections; (iv) a prompt report of any legal actions pending or threatened
against Borrower or any Subsidiary that could result in damages or costs to
Borrower or any Subsidiary of $10,000,000 or more; (v) budgets, sales
projections, operating plans or other financial information Bank reasonably
requests; and (vi) together with the financial statements and projections
delivered in accordance with items (i) and (iii) above, company-prepared
financial statements and projections for the same periods exclusive of results
attributable to SunPower Corporation.

Borrower's 10K and 10Q reports required to be delivered pursuant to
Section 6.3(a)(i) shall be deemed to have been delivered on the date on which
Borrower posts such report or provides a link thereto on Borrower's website on
the Internet; provided, that Borrower shall provide paper copies to Bank of the
Compliance Certificates required by Section 6.3(a)(ii)."

        1.2   Section 6.7 (Financial Covenants).    The Tangible Net Worth
covenant set forth in Section 6.7(a) of the Loan Agreement is hereby deleted in
its entirety, and replaced with the following:

        "(a) Minimum Net Worth.    Net Worth of not less than $450,000,000,
exclusive of Borrower's interest in SunPower Corporation, and increasing by
fifty percent (50%) of net income (calculated

--------------------------------------------------------------------------------






in accordance with GAAP) for each fiscal quarter commencing December 31, 2007,
but without effect for any loss."

        1.3   Section 6.7 (Financial Covenants).    A new sentence is added to
the end of Section 6.7 as follows:

        "For purposes of calculating all financial covenants hereunder, Borrower
shall exclude amounts attributable to SunPower Corporation."

        1.4   Section 13 (Definitions).    Section 13 of the Loan Agreement is
amended in the following manner:

        (a)   A new definition is added as follows:

        "Net Worth" means, on any date of determination, the consolidated total
assets of Borrower minus consolidated total liabilities (in each case in
accordance with GAAP), and plus up to $300,000 in the aggregate for repurchases
of Borrower's stock from December 20, 2007 forward."

        (b)   The definitions for the following terms are amended and restated
in their entirety as follows:

        "Committed Revolving Line" is an Advance or Advances not to exceed a
principal amount outstanding at any time of $55,000,000.

        "Maturity Date" is December 20, 2008.

        2.     BORROWER'S REPRESENTATIONS AND WARRANTIES.    Borrower represents
and warrants that:

        (a)   immediately upon giving effect to this Amendment (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (ii) no Event of
Default has occurred and is continuing;

        (b)   Borrower has the corporate power and authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;

        (c)   the certificate of incorporation, bylaws and other organizational
documents of Borrower delivered to Bank on the Closing Date remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;

        (d)   the execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized by all necessary corporate action
on the part of Borrower; and

        (e)   this Amendment has been duly executed and delivered by the
Borrower and is the binding obligation of Borrower, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors' rights.

        3.     LIMITATION.    The consents, amendments and modifications set
forth in this Amendment shall be limited precisely as written and shall not be
deemed (a) to be a waiver or modification of any other term or condition of the
Loan Agreement or of any other instrument or agreement referred to therein or to
prejudice any right or remedy which Bank may now have or may have in the future
under or in connection with the Loan Agreement or any instrument or agreement
referred to therein; or (b) to be a consent to any future amendment or
modification or waiver to any instrument or agreement the

2

--------------------------------------------------------------------------------



execution and delivery of which is consented to hereby, or to any waiver of any
of the provisions thereof. Except as expressly amended hereby, the Loan
Agreement shall continue in full force and effect.

        4.     EFFECTIVENESS.    This Amendment shall become effective upon the
satisfaction of all the following conditions precedent:

        4.1   Amendment.    Borrower and Bank shall have duly executed and
delivered this Amendment to Bank and each Guarantor shall have duly executed and
delivered a Reaffirmation in the form attached hereto.

        4.2   Payment of Loan Fee.    Borrower shall have paid to Bank a loan
fee in the amount of $137,500.

        4.3   Payment of Bank Expenses.    Borrower shall have paid all Bank
Expenses (including all reasonable attorneys' fees and reasonable expenses)
incurred through the date of this Amendment.

        5.     COUNTERPARTS.    This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts shall be deemed an original of this Amendment.

        6.     INTEGRATION.    This Amendment, the Loan Documents and any
documents executed in connection herewith or pursuant hereto contain the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, offers and negotiations, oral or
written, with respect thereto and no extrinsic evidence whatsoever may be
introduced in any judicial or arbitration proceeding, if any, involving this
Amendment or the Loan Documents; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower shall remain in
full force and effect.

        7.     GOVERNING LAW.    THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.

[Signature page follows.]

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first written above.

BORROWER:   CYPRESS SEMICONDUCTOR CORPORATION
a Delaware corporation
 
 
By:
/s/  NEIL WEISS      

--------------------------------------------------------------------------------

    Printed Name: Neil Weiss     Title: Senior Vice President, Treasurer
BANK:
 
SILICON VALLEY BANK
 
 
By:
/s/  TOM SMITH      

--------------------------------------------------------------------------------

    Printed Name: Tom Smith     Title: Senior Relationship Manager

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.35



AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT
